 


109 HR 5011 IH: To award posthumously a congressional gold medal to John Pehle in recognition of his contributions to the Nation in helping rescue Jews and other minorities from the Holocaust during World War II.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5011 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Woolsey introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award posthumously a congressional gold medal to John Pehle in recognition of his contributions to the Nation in helping rescue Jews and other minorities from the Holocaust during World War II. 
 
 
1.FindingsCongress makes the following findings: 
(1)Approximately 6,000,000 Jews were slaughtered pursuant to Adolf Hitler’s diabolical plan for the total extermination of the Jews during the reign of the Third Reich, and even more would have perished had it not been for the heroic efforts of John Pehle to persuade President Franklin Roosevelt of the need for extraordinary measures. 
(2)As a 33-year-old lawyer working in the Foreign Funds Control unit of the Department of the Treasury of the United States, John Pehle, along with his colleagues at the Department of the Treasury, worked to overcome bureaucratic inertia within the United States Government during World War II in order to rescue many Jews from the extermination camps of the Nazi Holocaust. 
(3)By researching and citing pertinent and overlooked precedents, in December 1943, John Pehle was instrumental in helping secure the first license of communications in enemy-occupied territory and a remittance of $25,000 that was issued by the United States Government to Gerhart Riegner, the representative of the World Jewish Congress in Switzerland, for the rescue of Jews in France and Romania. 
(4)Overcoming internal communication problems within the United States Government, John Pehle provided critical information about the rapidly-worsening plight of deported Jews from many parts of Europe to his superiors—Secretary of the Treasury Henry Morgenthau, Jr., General Counsel Randolph Paul, and Assistant General Counsel Josiah E. Dubois—and together they determined to inform President Franklin Roosevelt of the urgent need for corrective action.  
(5)John Pehle accompanied Secretary Morgenthau and Randolph Paul to meet with President Franklin Roosevelt on January 16, 1944, to deliver a vitally important document titled Personal Report to the President, which Pehle, Morgenthau, and Paul were instrumental in compiling and which had first been entitled Report to the Secretary on the Acquiescence of This Government in the Murder of the Jews. 
(6) On January 22, 1944, only 6 days after receiving the Personal Report to the President, and in reaction to it, President Franklin Roosevelt issued Executive Order 9417, establishing the War Refugee Board, and appointed John Pehle as the Acting Executive Director of the Board.  
(7)Thanks largely to the heroic efforts and unparalleled persistence of John Pehle, it became the policy of the United States Government to implement the development of plans and programs … for a) the rescue, transportation, maintenance, and relief of the victims of enemy oppression, and b) the establishment of havens of temporary refuge for such victims; Pehle became responsible directly to the President in implementing that policy Government-wide.  
(8)In one of his first official acts at the War Refugee Board, John Pehle, on January 25, 1944, drafted an overdue and critically important diplomatic cable, sent to all United States embassies, consulates, and other diplomatic missions, that ordered action be taken to forestall the plot of the Nazis to exterminate the Jews and other persecuted minorities in Europe.  
(9)Working with a staff of no more than 30 employees in Washington, D.C., Pehle spearheaded the development of new programs to increase the flow of refugees from Nazi persecution to neutral countries in Europe (Turkey, Portugal, Switzerland, Spain, and Sweden), who, in turn, would funnel them to Northern Africa, Palestine, and North and South America, thus making room for new arrivals from Nazi-occupied territories.  
(10)In 1944, Pehle and his colleagues in the War Refugee Board cleared the way for the International Red Cross to provide food parcels to stateless civilians in the internment camps, to support and protect 3,000,000 Allied and Axis prisoners of war, and to streamline Federal licensing procedures for the transmission of funds to pay for Red Cross relief supplies and rescue operations, thus saving the lives of thousands of Jews and other internees.  
(11)President Franklin Roosevelt’s promotion of John Pehle from Acting Executive Director to Executive Director of the War Refugee Board on March 24, 1944, coincided with the issuance of a direct warning at the presidential news conference on the same day, prepared by the Board, that none of those who participated in the wholesale systematic murder of the Jews of Europe—one of the blackest crimes of all history—shall go unpunished.  
(12)In April 1944, at the direction of John Pehle, the War Refugee Board urged all neutral nations to increase their diplomatic missions in Hungary to help prevent the accelerating deportation of Jews to Auschwitz, Birkenau, and other Nazi extermination camps and begin providing vital funding and other resources such as lists of corrupt Hungarian passport officials, undercover anti-Nazis, and other sympathizers to assist the ingenious and heroic struggle of Raoul Wallenberg, whose extraordinary personal efforts resulted in the rescue of more than 100,000 Hungarian Jews from Nazi concentration camps.  
(13)John Pehle spearheaded the valiant efforts of the War Refugee Board, which was responsible for the direct rescue of several hundred thousand men, women, and children from the Holocaust and the sustenance of thousands of Holocaust survivors during 1944 and 1945, thus breathing new life into the American tradition of helping the oppressed and persecuted in the name of human decency. 
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to the family or personal representative of John Pehle in recognition of his service to the Nation. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status of medals 
(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, Unites States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals stuck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
